Title: From Thomas Jefferson to John Hartwell Cocke, 5 September 1820
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Sep. 5. 20.
We have a difficulty with our Italian Sculptors which I need your aid and advice to get over. the wife of the elder one refuses to come to America, & that of the younger could not come alone. this has thrown the younger man into great despondency. he had just married when he left Italy, and has had a child born since he came away. he has sprained his wrist also so that he will not be able to work this month or two, in this state of body, and homesick, & love-sick mind, he will be of no use to us. he makes 3. propositions. 1. to go home, bring back his wife and engage with us for 5. years. 2. to go home and furnish our capitals of marble at Leghorn, Corinthian at 400. D. Ionic at 200. D. apiece. 3. to go home and make them there on wages and on our account. I like none of them, as I am confident Appleton will furnish them cheaper, and I may get his answer in 2. or 3. months. I sketch my own proposition in form of a letter to mr Brockenbrough, but will join you in that or any other you like better. I therefore send you a blank, signed in which you will write what you think best and send it to mr Brockenbrough. I set out to Bedford the day after tomorrow, and should have gone by your house to consult with you on this subject, but I learn that your house is crammed full of your friends, and cannot think of adding the inconvenience of my caravan. I get mr Brockenbrough therefore to send an express with this as the sooner the Raggis can go, the better for us, and most agreeable to them. affectionately yoursTh: Jefferson